Per curiam.
David Dale Ellis filed a petition for voluntary surrender of his license based on his disbarment from the practice of law in the State of Texas. Ellis admits that he was disbarred for, inter alia, conduct that would constitute a violation of Standard 44 of Bar Rule 4-102 (d) (wilful abandonment or disregard of a legal matter) if it had occurred in Georgia, and further admits that his disbarment in Texas constitutes a violation of Standard 67 of Bar Rule 4-102 (d) (disbarment by another state). The State Bar of Georgia requests that this Court accept Ellis’ petition.
This Court hereby accepts Ellis’ petition for voluntary surrender of his license, which is tantamount to disbarment, and we order that Ellis’ name be stricken from the roll of attorneys licensed to practice law in this state. Ellis is reminded of his duties under Bar Rule 4-219 (c) (1) and (2).

Voluntary surrender of license accepted.


All the Justices concur.